Third District Court of Appeal
                               State of Florida

                       Opinion filed February 17, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D19-1204
                       Lower Tribunal No. 16-12855
                          ________________


            Citizens Property Insurance Corporation,
                                  Appellant,

                                     vs.

                             Maricelia Soto,
                                  Appellee.


     An Appeal from the Circuit Court for Miami-Dade County, Alexander
Bokor, Judge.

      Link & Rockenbach, P.A., and Kara Rockenbach Link and Daniel M.
Schwarz (West Palm Beach); Boyd Richards Parker & Colonnelli and John
H. Richards and Matt Rook (Fort Lauderdale), for appellant.

     Mintz Truppman, P.A., and Timothy H. Crutchfield, for appellee.


Before LOGUE, LINDSEY and LOBREE, JJ.

     PER CURIAM.

     Affirmed.